                                       U.S. DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

                                        EUGENE DIVISION



UNITED STATES OF AMERICA,                                                 Case No. 6: l 5-cr-00305-AA
                                                                           OPINION AND ORDER
                Plaintiff,

        vs.

PAMELA JEAN GYGI, aka
PAMELA JEAN HAMILL,

                Defendant.



AIKEN, District Judge:

        Defendant Pamela Jean Gygi entered a guilty plea on January 23, 2017 to one count of

use of interstate commerce facilities in the commission of murder-for-hire and one count of

possession of a firearm in furtherance of a violent crime (doc. 33), and, on the same day, the

Court signed a Preliminary and Final Order of Forfeiture for the firearms involved in the

offenses (doc. 34).

        On April 17, 2017, Cindy Lou Farmer filed a Petition for an Ancillary Hearing (doc. 42)

in this case, indicating that she has an interest in one of the firearms subject to forfeiture.

       On September 25, 2017, the Government served Farmer with discovery requests

concerning her petition. Farmer failed to respond to those requests within 30 days and, on

Page 1 - OPINION AND ORDER
November 2, 2017, the Government offered Farmer a two-week extension to respond. Farmer

did not respond to the requests within the two-week extension period.   On November 15, 2017,

Fanner sent a fax to the United States Attorney's Office, stating that she was not going to

"push[] the issue" and that she is "not going there anymore about this[.]" Mot. to Strike Ex. I

(doc. 57).

        The Government has filed a tvlotion to Strike the Petition (doc. 57), asserting that

Farmer's failure to respond to discovery requests and her fax are evidence of Farmer's intent to

abandon her claim to the firearms.

       "If, as prescribed by statute, a third party files a petition asserting an interest in the

property to be forfeited, the court must conduct an ancillary proceeding[.]" Fed. R. Crim. P.

32.2(c)(I). In that proceeding, "the court may, on motion, dismiss the petition for lack of

standing, for failure to state a claim, or for any other lawful reason."      Fed. R. Crim. P.

32.2(c)(l)(A). Federal Rule of Civil Procedure 4l(b) allows involuntary dismissal of an action

"[i]fthe plaintiff fails to prosecute or to comply with these rules."

       Based on Farmer's communication with the Government, it appears that she no longer

intends to pursue the petition and perhaps wishes to withdraw it. Given that response and lack of

communication related to discovery, the Court finds that the Government has carried its burden

and the Motion to Strike (doc. 57) is GRANTED.

       IT IS SO ORDERED.
                    -ML--
       Dated this/7 day of November 2018.



                                             Ann Aiken
                                     United States District Judge




Page 2 - OPINION AND ORDER
